COOK, Judge
(dissenting):
I disagree with the majority’s conclusion that there is no constitutional support for what was done here. In my opinion the “shakedown inspection,” as it has been applied by this Court in earlier cases, has the force of tradition and reason behind it. Adherence to its tenets fully justifies the action taken by the commander in this case, but even if all the Court’s previous decisions are disregarded, I believe that the essential nature of the shakedown inspection is analogous to the sort of “area code-enforcement inspection” that has been explicitly approved by the Supreme Court for the prevention, as well as the abatement, of conditions dangerous to the community. Camara *37v. Municipal Court, 387 U.S. 523, 87 S.Ct. 1727, 18 L.Ed.2d 930 (1967).1
It is my conviction that, if informed that approximately half of the members of the unit were suspected of drug possession and two were very recently apprehended, while on duty, with prohibited substances in their possession, an ordinary prudent person considering the nature of the volatile and high explosive material and equipment routinely handled by the personnel of the unit would fear for the safety of the men and the quality of the performance of their mission. Confronted with this information, the unit commander, who has the power of a magistrate in the civilian community to authorize an area code-enforcement search, could, I believe, properly determine that a search of the area to ferret out the instruments of danger to his community was reasonable.
The general impact of drug abuse in the military community has been documented elsewhere. See Committee for G.I. Rights v. Callaway, 171 U.S.App.D.C. 73, 518 F.2d 466, 477 (1975). In my judgment, all the reasons that led the Supreme Court to sustain the area code-enforcement inspection as a reasonable balance of “the need to search against the invasion which the search entails” are present in this case. Camara v. Municipal Court, supra, 387 U.S. at 537, 87 S.Ct. at 1735.
Superficially, the hour approved by the commander for the search appears to be unacceptable, but the time is not unusual for military activity. Aside from the hour, the conditions of the search were, in my opinion, as unintrusive as the circumstances allowed. Only the dog and his handler entered the nonpublic rooms of the barracks; and only when the dog’s conduct evidenced the probable presence of marihuana were further steps taken to discover the contraband. Recently, I noted my opinion that utilization of a dog “trained to use his natural sense of smell to detect special odors does not transform otherwise lawful Government conduct into an illegal search.” United States v. Thomas, 1 M.J. 397, 401 (1976). I am confirmed in that opinion by the decision of the United States Court of Appeals for the Ninth Circuit in United States v. Solis, 536 F.2d 880 (1976). There, as here, a trained dog was used to obtain evidence of the probable presence of marihuana to justify further intrusion into private areas.
For the foregoing reasons, I would affirm the decision of the Court of Military Review.

. As to the criminal nature of an “area code-enforcement inspection” the Supreme Court noted:
Like most regulatory laws, fire, health, and* housing codes are enforced by criminal processes. In some cities, discovery of a violation by the inspector leads to a criminal complaint. Even in cities where discovery of a violation produces only an administrative compliance order, refusal to comply is a criminal offense, and the fact of compliance is verified by a second inspection, again without a warrant. Finally, as this case demonstrates, refusal to permit an inspection is itself a crime, punishable by fine or even by jail sentence.
Camara v. Municipal Court, 387 U.S. 523, 531, 87 S.Ct. 1727, 1732, 18 L.Ed.2d 930 (1967) (footnotes omitted).